DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-9 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the specification for the claimed limitation of “wherein the micro LED is electrically connected to the metal structure via the source of the first thin film transistor or the drain of the first transistor”, as recited in claims 1 and 14 (see explanation in the response to arguments).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (2018/0053032) in view of Murade (6,330,044).Regarding claims 1 and 14, Ding et al. teach in figure 10 and related text a display panel, comprising: 
a substrate, a micro Light Emitting Diode (LED) and a driving circuit (see figure 3A
wherein the micro (LED) and the driving circuit are disposed on a same side of the substrate, and the micro (LED) is located on a side of the driving circuit facing away from the substrate;

wherein the micro LED is electrically connected to the metal structure via the source S of the first thin film transistor or the drain D of the first transistor.

Ding et al. do not teach using a first thin film transistor 102.
Murade teaches in figure 5 and related text using a first thin film transistor.
Ding et al. and Murade are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ding et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first thin film transistor, as taught by Murade, in Ding et al.’s device, in order to improve the device characteristics as is well-known in the art.

Regarding claim 2, Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate; and 


Regarding claim 4, Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, wherein the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate; 
Ding et al. do not teach that the pixel unit comprises a light shielding structure disposed between an active layer of the first thin film transistor and the substrate, and wherein the light shielding structure is overlapped with a channel region of the active layer; and wherein the metal structure is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, the gate of the first thin film transistor, or the light shielding structure.
Murade teaches in figure 5 and related text that the pixel unit comprises a light shielding structure 7 disposed between an active layer of the first thin film transistor and the substrate, and wherein the light shielding structure 7 is overlapped with a channel region 1c of the active layer; and wherein the metal structure is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, the gate of the first thin film transistor, or the light shielding structure.


Regarding claim 6, Ding et al. teach in figure 8 and related text that the micro LED is overlapped with the metal structure 121 (the metal structure located above he active region of the micron LED), and the micro LED is overlapped with the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.

Regarding claim 7, Ding et al. teach in figure 8 and related text that in a plane parallel to the substrate, at least one of the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro L ED or a 

Regarding claim 8, Ding et al. teach in figure 8 and related text that in the plane parallel to the substrate, at least one of the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.  
Ding et al. do not teach that the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape in prior art’s device in order to improve the device characteristics by distributing the electrical field in the device.  

Regarding claim 9, Ding et al. teach in figure 8 and related text that the micro LED comprises a first electrode (the electrode connecting element 121 to the drain of the transistor) an LED semiconductor structure and a second electrode, and the first electrode and the second electrode are disposed on a same side of the LED semiconductor structure along a direction perpendicular to the substrate.

Regarding claim 10, Ding et al. teach in figure 8 and related text that the display panel further comprises a protective layer 153, the protective layer is disposed on one side of the micro LED facing away from the substrate, and the micro LED is covered by the protective layer.

Regarding claim 13, Ding et al. teach in figure 8 and related text that along a direction perpendicular to the substrate, a position where the source of the first thin film transistor or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED is electrically connected to an active layer does not overlap with a position where the source of the first thin film transistor or drain of the first thin film transistor electrically connected to the first electrode of the micro LED is electrically connected to the metal structure.

Regarding claim 15, Ding et al. teach in figure 10 and related text that the first thin-film transistor and the metal structure 121 are used as heat dissipation structures for the micro LED, because the metal structure inherently dissipates heat since it comprises metal.  The first thin-film transistor dissipates heat since it is well known in the art that transistors becomes warm during operation.

Regarding claim 16, Figure 10 of Ding et al. clearly depicts that the source S of the first thin film transistor is electrically connected to the metal structure 121 through a via hole, or, the drain D of the first thin film transistor is electrically connected to the metal structure through a via hole.




Response to Arguments
1.	Applicants argue that there is support in the specification for the claimed limitation of “wherein the micro LED is electrically connected to the metal structure via 
 
 1.	Figure 3 of the present application clearly depicts that the micro LED is electrically connected to the metal structure and electrically connected to the source of the first thin film transistor via a separate connection.  Current which flows from the first thin film transistor to the metal structure does not pass through the micro LED.
 Therefore, there is support in the specification for the claimed limitation of “wherein the micro LED is electrically connected to the metal structure via the source of the first thin film transistor or the drain of the first transistor”.

2.	Applicants argue that Ding et al. do not teach the claimed limitation of “wherein the micro LED is electrically connected to the metal structure via the source of the first thin film transistor or the drain of the first transistor”, because “Ding merely disclose that a drain of a transistor 122 is first electrically connected to an element 130, and then electrically connected to the element 121 through the element 130. That is, in Ding, it is the element 130 which is connected between a transistor 122 and another element 121, i.e., Ding fails to disclose a transistor which is connected between two elements, and fails to disclose a connection way in which a transistor is connected between a micro LED and a metal structure”.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





2/27/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800